Citation Nr: 1715901	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-15 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at a videoconference hearing in August 2016.

The Board notes that the record potentially raises the issue of service connection for substance abuse secondary to the Veteran's PTSD; the Veteran is invited to submit the appropriate form in order to pursue such claim for substance abuse.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for PTSD, claiming that he witnessed a soldier in his unit fracture his skull and break his neck from a fall.  The Veteran's records also reflect consistent reports of other stressors that occurred after the Veteran's active service, including a robbery at knifepoint and sustaining beatings from fellow inmates while incarcerated.  

The post-service stressors were detailed in the Statement of the Case, which suggested that the Veteran's PTSD was caused by these and not the claimed in-service stressors.  Two formal findings indicate that VA was unable to verify the Veteran's claimed in-service stressors; however, nothing in the record indicates the AOJ researched the names of the soldier involved in the fall the Veteran witnessed, which name he reported in a July 2009 written statement, as well as information on where the alleged stressor occurred and a two-month timeframe in which the alleged stressor occurred.  A remand is therefore necessary to conduct further research in verifying this stressor.  

The Veteran's VA treatment records reflect reports of mental health counseling at the Salvation Army Treatment Program and the Short Term Intensive Residential Remediation Treatment (STIRRT) at the Arapahoe House in conjunction with his probation and related substance abuse counseling.  The Veteran reported being diagnosed with and receiving treatment for PTSD in one of these programs, but these records are not associated with the claims file.  On remand, the AOJ should obtain the Veteran's authorization to obtain these records on his behalf.

The Veteran was diagnosed with PTSD in October 2011 by a VA examiner, who opined that his PTSD is chronic, having affected the Veteran since service.  However, it does not appear that this examiner reviewed the Veteran's claims file in conjunction with this examination, as its purpose was for entry into a VA residential treatment program and not for disability compensation purposes.  As no more recent and thorough examination is of record, a new examination is necessary.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes conducting "a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (threshold for obtaining a VA examination is low).

Further, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires be obtained, VA must seek those records even if they do not appear potentially relevant based upon available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the TDIU issue is intertwined with the above remanded issue and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Denver, Cincinnati, and Hot Springs VA Medical Centers, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his PTSD and any other mental health issues, including the Salvation Army Treatment Program and STIRRT at the Arapahoe House.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to verify the Veteran's claimed in-service stressor of his witnessing a soldier in his unit fall and sustain injuries.  This attempt should include, researching the name provided by the Veteran in his July 2009 statement, using the location (Ft. Ord) and two-month timeframe (February to March 1975) given in the statement and using the Veteran's unit information at that time.  All efforts must be documented in the claims file.

2.  IF the Veteran's claimed in-service stressor is verified, schedule the Veteran for an examination with an appropriate medical professional to determine if the Veteran has PTSD that is related to military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should opine whether the Veteran has PTSD, or any other acquired psychiatric disorder.  For each acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) the psychiatric disorder had its onset in or is otherwise the result of military service.  If a diagnosis of PTSD is made, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD was made.  If it is determined the Veteran has not met the diagnostic criteria for PTSD, an explanation must be provided as to why the diagnoses of PTSD reflected in the Veteran's treatment records are not valid diagnoses.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

